Board of Tax Appeals, No. 00-A-2136.
This cause is pending before the court as an appeal from the Board of Tax Appeals. Appellant having failed to show cause why this appeal should not be dismissed upon the authority of Cleveland Elec. Illum. Co. v. Lake Cty. Bd. of Revision, 96 Ohio St.3d 165, 2002-Ohio-4033, 772 N.E.2d 1160,
IT IS ORDERED by the court that this cause be remanded to the Franklin County Board of Revision and that the board certify its action in this matter to the Tax Commissioner as required by R.C. 5715.20 at which time the appeal time will begin to run.
Cook, J., not participating.